Mr. Justice Dickey, dissenting: I concur in the rules of law laid down in this opinion, but think there is error in the construction of the surveyor’s return. I think it entirely fails to show that the western terminus is at the intersection of the section line with the north and south road. This point, of course, is on the section line, and two rods east of the section corner,—the north and south road being four rods wide, and the section corner being in the middle of the road. The road in controversy was to be one mile and a quarter long,—was to run on the section line. The first quarter of a mile of the survey was on the section line. There (at the north-east corner of section 9) the surveyor changed his variation, and run on that changed course until he intersected the north and south road, in line with a stone, which he says was near the section corner,—not at the section corner. If the straight line from the north-east corner of section 9, through the elm, produced, was on the section line, it would have struck the section corner,—not a stone near the same. This is error for which the survey should he set aside, unless it was so close as to be unimportant. The affidavits that it is one hundred and ninety feet too far north, were competent.